Title: To James Madison from William C. C. Claiborne, 8 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 October 1804, New Orleans. “I have by Letter advised each Member of the Legislative Council of his Appointment, and requested his Acceptance: two answers have been returned; the one from Doctor Watkins; the other from Mr. Jones, & both of which are herein enclosed. Doctor Watkins Accepts, and will make a valuable Member; But Mr. Jones declines, and the Reasons which influence him will, I fear operate with all those named for the Council, who had signed the Memorial to Congress: Mr. Edd. Livingston has said, that their Acceptance would betray a dishonorable Inconsistency, and the opinions of the Man who advised and wrote the Memorial, cannot fail to make an Impression. I shall however by Proclamation, call a Meeting of the Council on the 12th. of next Month; The Interest of the Territory requires an early session of the Legislature, and I sincerely hope a majority of the Members appointed will act; But should it so happen, that the signers to the Memorial (eight of the Council) should withhold their services, I shall regret the Circumstance, and console myself with the reflection, that I have done my duty.
“I am persuaded Sir, that a few designing Men may easily acquire a mischievous Influence in Louisiana, & I do fear that sooner or later, this District will give Inquietude to the local Majistrates, and prove a source of some trouble to the Executive of the United States.”
